MEMORANDUM **
Augustine Cisneros, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Although we lack jurisdiction to consider discretionary hardship determinations, Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), we retain jurisdiction to consider whether the interpretation of the hardship standard violates due process, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s “exceptional and extremely unusual hardship” determination. See Romero-Torres, 327 F.3d at 890.
Reviewing de novo Cisneros’ due process challenge to the IJ’s interpretation of the hardship standard, we conclude that the determination falls within the broad range authorized by the statute. See Ramirez-Perez, 336 F.3d at 1006.
Cisneros’ constitutional challenge to the BIA’s streamlining regulations is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003). We lack jurisdiction to review whether the BIA improperly streamlined this appeal. See id. at 852-56.
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.